Exhibit 10.1.az AGL RESOURCES INC. EXCESS BENEFIT PLAN Amended and Restated Effective January 1, 2009 AGL RESOURCES INC. EXCESS BENEFIT PLAN Effective as of the 1st day of January 2009, AGL Resources Inc., a corporation duly organized and existing under the laws of the State of Georgia (the “Controlling Company”), hereby amends and restates the AGL Resources Inc. Excess Benefit Plan (the “Plan”). PURPOSE A.Goal.The Controlling Company desires to provide its designated key management and highly compensated employees (and those of its affiliated companies that participate in the Plan) with retirement benefits in excess of the limits permitted under the Pension Plan. B.History.The Plan was originally adopted effective as of March 26, 1984, and was amended on January 8, 1996, and March 17, 1999.Effective January 1, 2009, the Plan, as set forth in this document, is intended and should be construed as a restatement and continuation of the Plan as previously in effect. C.Purpose.The purpose of the Plan document is to set forth the terms and conditions pursuant to which benefits are accrued and to describe the nature and extent of the employees’ rights to the accrued benefits. D.Type of Plan.The Plan constitutes an unfunded, nonqualified deferred compensation plan that benefits certain designated employees who are within a select group of key management or highly compensated employees.It is intended that this Plan comply with the provisions of Section 409A of the Internal Revenue Code of 1986, as amended. STATEMENT OF AGREEMENT To amend and restate the Plan with the purposes and goals as hereinabove described, the Controlling Company hereby sets forth the terms and provisions of the Plan as follows: TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1.1Accrued Benefit1 1.2Administrative Committee1 1.3Affiliate 1 1.4Benefit Payment Date 1 1.5Effective Date 1 1.6Eligible Employee1 1.7Key Employee 1 1.8Life Annuity with Ten Years Certain 2 1.9Participant 2 1.10Participating Company 2 1.11Pension Plan 2 1.12Pension Plan Benefit 2 1.13Plan2 1.14Plan Year 2 1.15Separate from Service or Separation from Service2 (a)Leaves of Absence 2 (b)Status Change 3 (c)Termination of Employment3 1.16Trust or Trust Agreement3 1.17Trustee 3 1.18Trust Fund 3 ARTICLE II ELIGIBILITY 4 2.1Eligibility4 (a)Participation Upon Effective Date 4 (b)Participation After Effective Date 4 2.2Procedures for Admissions 4 2.3Cessation of Eligibility4 (a)Cessation of Eligible Status4 (b)Inactive Participant Status 4 2.4Disability5 ARTICLE III ACCRUED BENEFITS 6 3.1Determination of Accrued Benefits 6 3.2Time of Calculation of Accrued Benefits6 3.3Nonduplication of Benefits6 ARTICLE IV VESTING7 4.1Time of Vesting7 (a)Time of Vesting 7 (b)Forfeiture Prior to Vesting 7 4.2Combined Vested Benefits Are Nonforfeitable7 ARTICLE V PAYMENT OF VESTED ACCRUED BENEFITS8 5.1General 8 5.2Normal Retirement Benefit8 5.3Early or Delayed Commencement of Benefit8 (a)Early Payment8 (b)Delayed Payment 8 5.4Payment of Benefits (other than Death Benefits) 8 (a)Timing of Distribution of Accrued Benefit 8 (b)Forms of Payment 9 (c)Cash-Out Payment of Benefit 9 (d)Cash Payments 9 (e)Calculation of Benefit 9 5.5Offset for Obligations to the Controlling Company 10 5.6Taxes10 (a)Before Benefits Become Payable10 (b)After Benefits Become Payable 10 5.7Errors and Omissions in Benefits10 5.8Payment Acceleration 10 ARTICLE VI DEATH BENEFITS12 6.1Death Benefit Prior to Commencement 12 (a)Timing and Amount12 (b)Form of Death Benefits12 6.2Death Benefit After Commencement 12 6.3Forfeiture of Benefits At Death 12 ARTICLE VII CLAIMS 14 7.1Rights 14 7.2Procedure 14 7.3Appeal 14 7.4Satisfaction of Claims 15 ARTICLE VIII SOURCE OF FUNDS 16 8.1Source of Funds 16 (a)Allocation Among Participating Companies 16 (b)General Creditors 16 8.2Trust 16 (a)Establishment16 (b)Distributions 16 (c)Status of the Trust16 8.3Funding Prohibited Under Certain Circumstances 17 ARTICLE IX ADMINISTRATION 18 9.1Action 18 9.2Rights and Duties of the Administrative Committee 18 9.3Compensation, Indemnity and Liability 18 ARTICLE X AMENDMENT AND TERMINATION20 10.1Amendments 20 10.2Termination or Freezing of Plan20 (a)Freezing 20 (b)Termination 20 ARTICLE XI MISCELLANEOUS21 11.1Taxation 21 11.2No Employment Contract 21 11.3Headings 21 11.4Gender and Number21 11.5Assignment of Benefits21 11.6Legally Incompetent 21 11.7Governing Law 22 ARTICLE I DEFINITIONS For purposes of the Plan, the following terms, when used with an initial capital letter, shall have the meaning set forth below unless a different meaning plainly is required by the context.Capitalized terms not defined herein shall have the meanings ascribed to them in the Pension Plan. 1.1Accrued Benefit shall mean a monthly benefit (i)which a Participant has earned under the Plan as of any date of reference, and (ii)which is more fully determined under Article III.To the extent a Participant’s Accrued Benefit is paid or expressed as an annual benefit, such annual benefit payment shall be 12 times the Participant’s monthly benefit. 1.2Administrative Committee shall mean the Administrative Committee of the AGL Resources Inc. Retirement Plan, or any other committee comprised of individuals appointed by the Board to administer the Plan, all as provided in Article IX.Individuals who are management level Employees and/or Participants may serve as members of the Administrative Committee. 1.3Affiliate shall mean the Controlling Company and any other entity that is required to be aggregated with the Controlling Company under Code Sections 414(b) or (c).Notwithstanding the foregoing, for purposes of determining whether a Separation from Service has occurred, the term “Affiliate” shall include the Controlling Company and all entities that would be treated as a single employer with the Controlling Company under Code Sections 414(b) or (c), but substituting “at least 50 percent” instead of “at least 80 percent” each place it appears in applying such rules. 1.4Benefit Payment Date shall mean, with respect to a Participant, Beneficiary, Surviving Spouse or Joint Annuitant, (i) the first day of the first period for which payment of a benefit under the Plan is scheduled to commence, in the case of a benefit payable in the form of an annuity or installments, or (ii) the date of payment for the benefit, in the case of a benefit payable in a single lump sum. 1.5Effective Date of this restatement shall mean January 1, 2009.The Plan was originally effective as of March 26, 1984. 1.6Eligible Employee shall mean an Employee of a Participating Company who is a member of a select group of highly compensated or key management Employees of such Participating Company and who is a participant in the Pension Plan. 1.7Key Employee shall mean a Participant who meets the requirements to be considered a “specified employee” as defined in Code Section 409A as of: (i) for a Participant who Separates from Service on or after the first day of a calendar year and before April 1 of such calendar year, the December 31 of the second calendar year preceding the calendar year in which such Participant Separates from Service; or (ii) for any other Participant, the preceding December 31.For purposes of identifying Key Employees, the Participant’s compensation shall mean all of the items listed in Treasury Regulations Section 1.415(c)-2(b), excluding all of the items listed in Treasury Regulations Section 1.415(c)-2(c). 1.8Life Annuity with Ten Years Certain shall mean a monthly benefit which shall be payable during the lifetime of the Participant and shall, if the Participant dies within 10 years of his Benefit Payment Date, continue to be paid to his Beneficiary for the balance of such 10-year period; provided, in the event of the death of the Beneficiary prior to the expiration of the 10 year period, any remaining payments shall be made to the estate of the Participant or the Beneficiary, whoever is last to survive. 1.9Participant shall mean any person who has been admitted to, and has not been removed from, participation in the Plan pursuant to the provisions of Article II. 1.10Participating Company shall mean, as of the Effective Date, the Controlling Company and all Affiliates that employ or employed an Employee who is a Participant in the Plan. 1.11Pension Plan shall mean the AGL Resources Inc. Retirement Plan, a defined benefit plan qualified under Code Section 401(a), as such plan may be amended from time to time. 1.12Pension Plan Benefit shall mean a Participant’s accrued benefit under the Pension Plan (including any benefits already paid or in pay status). 1.13Plan shall mean the AGL Resources Inc. Excess Benefit Plan, as contained herein and all amendments hereto.For tax purposes and purposes of Title I of ERISA, the Plan is intended to be an unfunded, nonqualified deferred compensation plan covering certain designated employees who are within a select group of key management or highly compensated employees. 1.14Plan Year shall mean the 12-consecutive-month period ending on December31 of each year. 1.15Separate from Service or Separation from Service shall mean that a Participant Separates from Service as defined in Code Section 409A and guidance issued thereunder with the Company and its Affiliates.Generally, a Participant Separates from Service if the Participant dies, retires, or otherwise has a termination of employment with all Affiliates, determined in accordance with the following: (a)Leaves of Absence .The employment relationship is treated as continuing intact while the Participant is on military leave, sick leave, or other bona fide leave of absence if the period of such leave does not exceed six (6) months, or, if longer, so long as the Participant retains a right to reemployment with an Affiliate under an applicable statute or by contract.A leave of absence constitutes a bona fide leave of absence only if there is a reasonable expectation that the Participant will return to perform services for an Affiliate.If the period of leave exceeds six (6) months and the Participant does not retain a right to reemployment under an applicable statute or by contract, the employment relationship is deemed to terminate on the first date immediately following such six-month period.Notwithstanding the foregoing, where a leave of absence is due to any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than six (6) months, where such impairment causes the Participant to be unable to perform the duties of his or her position of employment or any substantially similar position of employment, a 29-month period of absence shall be substituted for such six-month period. (b)Status Change .Generally, if a Participant performs services both as an employee and an independent contractor, such Participant must Separate from Service both as an employee, and as an independent contractor pursuant to standards set forth in Treasury Regulations, to be treated as having a Separation from Service.However, if a Participant provides services to Affiliates as an employee and as a member of a Board of Directors, the services provided as a director are not taken into account in determining whether the Participant has a Separation from Service as an employee for purposes of this Plan. (c)Termination of Employment .Whether a termination of employment has occurred is determined based on whether the facts and circumstances indicate that the Affiliates and the Participant reasonably anticipated that no further services would be performed after a certain date or that the level of bona fide services the Participant would perform after such date (whether as an employee or as an independent contractor) would permanently decrease to no more than 30 percent of the average level of bona fide services performed (whether as an employee or an independent contractor) over the immediately preceding 36-month period (or the full period of services to all Affiliates if the Participant has been providing services to all Affiliates less than 36 months).Facts and circumstances to be considered in making this determination include, but are not limited to, whether the Participant continues to be treated as an employee for other purposes (such as continuation of salary and participation in employee benefit programs), whether similarly situated service providers have been treated consistently, and whether the Participant is permitted, and realistically available, to perform services for other service recipients in the same line of business.For periods during which a Participant is on a paid bona fide leave of absence and has not otherwise terminated employment as described in paragraph (a) above, for purposes of this paragraph the Participant is treated as providing bona fide services at a level equal to the level of services that the Participant would have been required to perform to receive the compensation paid with respect to such leave of absence.Periods during which a Participant is on an unpaid bona fide leave of absence and has not otherwise terminated employment are disregarded for purposes of this paragraph (including for purposes of determining the applicable 36-month (or shorter) period). 1.16Trust or Trust Agreement shall mean the separate agreement or agreements between the Controlling Company and the Trustee governing the creation of the Trust Fund, and all amendments thereto, if any. 1.17Trustee shall mean the party or parties so designated from time to time pursuant to the terms of the Trust Agreement. 1.18Trust Fund shall mean the total amount of cash and other property held by the Trustee (or any nominee thereof) at any time under the Trust Agreement. ARTICLE II ELIGIBILITY 2.1Eligibility . (a)Participation Upon Effective Date .Each individual who is a Participant on the day immediately preceding the Effective Date shall continue as a Participant in the Plan in accordance with the terms of the Plan. (b)Participation After Effective Date .An Eligible Employee shall become a Participant in the Plan, if and when: (1)his compensation exceeds the limitations under Code Section 401(a)(17) on compensation that may be taken into account under the Pension Plan, and/or (2)his Pension Plan Benefit exceeds the maximum limitations set forth under Code Section 415 under the Pension Plan. 2.2Procedures for Admissions . The Administrative Committee may require a Participant to complete such forms and provide such data in a timely manner, as the Administrative Committee may determine it is sole discretion.Such forms and data may include, without limitation, the Eligible Employee’s acceptance of the terms and conditions of the Plan. 2.3Cessation of Eligibility . (a)Cessation of Eligible Status .Except as provided in Section 2.4 or unless the Controlling Company specifies otherwise, an Employee shall cease active participation in the Plan if, as of any day during a Plan Year, he ceases to satisfy the criteria which qualified him as an Eligible Employee, in which case he shall not accrue any additional benefit under the Plan. (b)Inactive Participant Status .Even if his active participation in the Plan ends: (1)An Employee who has a vested benefit shall remain an inactive Participant in the Plan until the earlier of (A)the date the Participant receives the full amount of his vested Accrued Benefit from the Plan (or forfeits such amount), or (B)the date he again becomes an Eligible Employee and recommences active participation in the Plan. (2)A Participant who has no vested benefit under the Plan but who remains employed by an Affiliate shall remain an inactive Participant in the Plan until the date he ceases to be employed by all Affiliates at a time when he has no vested benefit under the Plan.If he remains employed by an Affiliate until his benefit under the Plan vests, the status of his inactive participation shall be determined under subsection (1) hereof. (3)An Employee who has no vested benefit under the Plan and who ceases to be employed by all Affiliates shall cease to be a Participant upon such cessation of employment. 2.4Disability . If a Participant becomes Disabled and he is eligible to continue to receive benefit accruals under the terms of the Pension Plan, he shall continue to be treated as an active Participant under the Plan to the limited extent provided in Section ARTICLE III ACCRUED BENEFITS 3.1Determination of Accrued Benefits . A Participant’s Accrued Benefit as of any date of determination shall be a monthly benefit expressed as a Life Annuity that is equal to: (a)The monthly benefit that would have been payable to the Participant under the Pension Plan in the form of a Life Annuity if his benefit under the Pension Plan were calculated without regard to the applicable limits under Code Sections 415 and 401(a)(17); minus (b)The Pension Plan Benefit expressed in the form of a Life Annuity. 3.2Time of Calculation of Accrued Benefits . The amounts under subsection 3.1 and any adjustments under Section 5.3 shall be calculated at the time the Participant commences payment of benefits under this Plan, and shall not be recalculated therafter.A Participant who becomes Disabled shall be eligible to accrue a Disability Benefit under the Plan during the period that he is Disabled and is deemed to remain an active participant in the Pension Plan, but only through the date of calculation of benefits hereunder. 3.3Nonduplication of Benefits . If a Participant becomes reemployed as an employee of an Affiliate after his Benefit Payment Date, he shall continue to receive payment of his Accrued Benefits from the Plan, but, at least until he again Separates from Service, the amount of such payments shall not be increased by any benefits accrued following his Benefit Payment Date.In calculating a Participant’s Accrued Benefit at any time after the Participant’s reemployment, his prior service and earnings shall be taken into account regardless of whether a prior payment of benefits to the Participant has been made under the Plan.However, the Participant’s Accrued Benefit after returning to service shall be reduced by the Actuarial Equivalent of any Accrued Benefit that already became payable, so that the Participant shall not receive a duplication of benefits under the Plan.Any additional benefits that accrue hereunder after the Participant’s original Benefit Payment Date shall be treated as a separate benefit under the Plan and shall be distributed in accordance with the terms of Article V. ARTICLE IV VESTING 4.1Time of Vesting . (a)Time of Vesting .Subject to Section 4.2 below, a Participant’s Accrued Benefit under the Plan shall become vested and nonforfeitable on the date the Participant becomes entitled to a vested benefit under the Pension Plan. (b)Forfeiture Prior to Vesting .For all periods prior to the date a Participant becomes vested as provided in Section 4.1, his benefit shall remain forfeitable.Thus, if a Participant terminates employment with all Affiliates for any reason prior to becoming vested under the Plan, his benefit under the Plan shall be immediately forfeited; provided, if such Participant is reemployed by any Affiliate, such Participant’s benefit under the Plan shall be reinstated until such time as his Accrued Benefit becomes nonforfeitable or he again forfeits his benefit by terminating employment with all Affiliates prior to becoming vested. 4.2Combined Vested Benefits Are Nonforfeitable . A Participant’s combined vested benefits under the Pension Plan and the Plan generally shall not decrease after the Participant’s benefits under the Plan become 100 percent vested; provided, the portion of the Participant’s vested benefits payable under the Plan may decrease over time due to increases in benefits under the Pension Plan. ARTICLE V PAYMENT OF VESTED ACCRUED BENEFITS 5.1General . A Participant’s vested Accrued Benefit shall be payable to him in the amount, at the time and in the form determined in this Article V.Notwithstanding anything in this Article to the contrary, (i) benefits that began to be paid before January 1, 2005, shall continue to be governed by the terms of the Plan in effect before January 1, 2009; and (ii) benefits that began to be paid on or after January 1, 2005, and before January 1, 2009, shall continue to be paid in accordance with their terms consistent with the provisions of the Plan as in effect before January 1, 2009, and in accordance with the transition rules under Code Section 409A. 5.2Normal Retirement Benefit . If payment of a Participant’s vested Accrued Benefit, for a reason other than death, is to commence or be made as of his Normal Retirement Date, the amount of his benefit payment(s) shall be equal to his vested Accrued Benefit determined as of his Normal Retirement Date. 5.3Early or Delayed Commencement of Benefit . (a)Early Payment .If payment of all or a portion of a Participant’s vested Accrued Benefit, for a reason other than death, is to commence or be made on a Benefit Payment Date that falls on or after his Early Retirement Date but before his Normal Retirement Date, the amount of his benefit payment(s) with respect to such Benefit Payment Date shall be equal to his vested Accrued Benefit determined under Section 3.1 as of his Normal Retirement Date, reduced for early commencement by reducing such Accrued Benefit in accordance with the early retirement reduction factors set forth in the Pension Plan, for each whole or partial month by which such Benefit Payment Date precedes his Normal Retirement Date. (b)Delayed Payment .If payment of all or a portion of a Participant’s vested Accrued Benefit, for a reason other than death, is to commence or be made on a Benefit Payment Date that falls after his Normal Retirement Date, the amount of his benefit payment(s) with respect to such Benefit Payment Date shall be equal to his vested Accrued Benefit determined under Section 3.1 as of the date benefits are scheduled to commence. 5.4Payment of Benefits (other than Death Benefits) . (a)Timing of Distribution of Accrued Benefit .A Participant’s Benefit Payment Date shall be the 30th day after the later of the date the Participant Separates from Service or the date the Participant reaches age 62.Notwithstanding the foregoing, to the extent required by Code Section 409A, with respect to a Participant who is a Key Employee on the date he Separates from Service, no payment made on account of such Participant’s Separation from Service shall be made within 6 months after the date the Participant Separates from Service.Any payments otherwise due during such 6-month period shall be accumulated and paid to the Employee on the first day of the seventh month after the date of the Participant’s Separation from Service. (b)Forms of Payment . (1)Normal Form .If a Participant fails to timely elect a form of payment, his vested Accrued Benefit payable as of any Benefit Payment Date shall be paid in the form of a Life Annuity if the Participant does not have a Spouse on his Benefit Payment Date, or in the form of a Joint and 50% Survivor Annuity with his Spouse as Joint Annuitant if the Participant is married on his Benefit Payment Date. (2)Optional Forms of Payments .A Participant may elect to have his vested Accrued Benefit paid in any of the following forms of payment: (A)Life Annuity; (B)Joint and Survivor Annuity (25%, 50%, 75% or 100%); or (C)Life Annuity with Ten Years Certain. (c)Cash-Out Payment of Benefit . (1)Discretionary Cash-Out.If at any time the benefit payable hereunder with respect to a Participant has an Actuarial Equivalent single-sum value which is less than or equal to the applicable dollar amount under Code Section 402(g)(1)(B), the Administrative Committee may elect, in its sole discretion, to pay such benefit in an immediate single-sum payment.For purposes of this provision, any deferrals of compensation under any other nonqualified deferred compensation plan maintained by a member of the Controlled Group that is not an “account balance plan” shall be considered as part of the Participant’s Accrued Benefit hereunder.Any exercise of the Administrative Committee’s discretion pursuant to this subsection shall be evidenced in writing no later than the date of the distribution. (2)Mandatory Cash-Out.Notwithstanding anything in subsections (a) or (b) or a Participant’s election to the contrary, if a Participant’s total vested
